        Case 2:21-cv-00017-BMM Document 1 Filed 03/01/21 Page 1 of 18



Jory C. Ruggiero, Esq.
Maxwell E. Kirchhoff, Esq.
WESTERN JUSTICE ASSOCIATES, PLLC
303 W Mendenhall, Suite 1
Bozeman, MT 59715
Tel: (406) 587-1900
Fax: (406) 587-1901
jory@westernjusticelaw.com
max@westernjusticelaw.com

Attorneys for Plaintiffs


                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

CRAIG DEL GRANDE, JILL DEL                          CV-21-17-BU-BMM
                                          Case No.:__________________
GRANDE and WAHOO
INVESTMENTS NETWORK dba
WIN, INC.,

              Plaintiffs,
                                        PLAINTIFFS’ COMPLAINT FOR
       v.                                DAMAGES AND INJUNCTIVE
                                                  RELIEF
WINDRIVER TRISTAR, LLC,
SATORI PEAK, INC., TRISTAR                              and
IRREVOCABLE TRUST, BRAD
JENSEN AND HEATH JOHNSTON                 DEMAND FOR JURY TRIAL
AS TRUSTEES OF TRISTAR
IRREVOCABLE TRUST, TIOGA
CAPITAL, LLC, CEDAR CORNERS
MANAGEMENT, LLC, BRAD
JENSEN, HEATH JOHNSTON,
MCKAY JOHNSTON, and JOHN
DOES 1-20.

              Defendants.
        Case 2:21-cv-00017-BMM Document 1 Filed 03/01/21 Page 2 of 18



       The Plaintiffs, Crag and Jill Del Grande and Win, Inc., allege as follows in

support of their Complaint against Defendants:



                                I. INTRODUCTION

       1.     The Plaintiffs, Craig and Jill Del Grande, hereinafter the “Del

Grandes” and Wahoo Investments Network, Inc., doing business as Win, Inc.,

hereinafter “Win, Inc.,” are and, at all times relevant to this action, have been

residents of Gallatin County, Montana.

       2.     Win, Inc., is a closely held corporation registered to do business in

Montana. The Principal of Win, Inc., is Craig Del Grande.

       3.     Windriver Tristar, LLC, hereinafter Wind River Tristar, is a limited

liability company registered in the State of Utah.

       4.     Satori Peak, Inc., hereinafter Satori Peak, is a corporation registered in

the State of Utah.

       5.     Upon information and belief, Tristar Irrevocable Trust, hereinafter

Tristar Trust, is an irrevocable trust based in the State of Utah.

       6.     Upon information and belief Brad Jensen and Heath Johnston are the

Trustees of Tristar Trust.



Plaintiffs’ Complaint and                                                  Page 2
Demand for Jury Trial
        Case 2:21-cv-00017-BMM Document 1 Filed 03/01/21 Page 3 of 18



       7.     Upon information and belief, Tioga Capital, LLC, hereinafter Tioga

Capital, is a limited liability company based in the State of Utah.

       8.     Upon information and belief, Cedar Corners Management, LLC,

hereinafter Cedar Corners, is a limited liability company based in the State of Utah.

       9.     Upon information and belief, Brad Jensen and Heath Johnston are,

and have been, Principals of Windriver Tristar, Satori Peak, Tioga Capital, and

Cedar Corners. Upon information and belief, Brad Jensen and Heath Johnston are

residents of the State of Utah. Upon information and belief McKay Johnston is a

resident of the State of Utah.

       10.    At all times mentioned, each of Windriver Tristar, Satori Peak, Tioga

Capital, Cedar Corners, Brad Jensen, Heath Johnston and McKay Johnston were

the representative, agent, employee, joint venturer, alter ego, or extension of the

others, and in doing the things alleged herein were acting within the scope of their

authority as such. Specifically, each Defendant was but an instrumentality or

conduit of the other in the prosecution of a single venture, namely, negligently and

fraudulently avoiding a judgment owed to the Del Grandes and Win, Inc., as

alleged herein. Therefore, it would be inequitable for any Defendant to escape

liability for an obligation avoided for the wrongful benefit of all Defendants.



Plaintiffs’ Complaint and                                                Page 3
Demand for Jury Trial
           Case 2:21-cv-00017-BMM Document 1 Filed 03/01/21 Page 4 of 18



       11.     Upon information and belief, Windriver Tristar is a mere sham, an

extension of Heath Johnston and/or Brad Jensen and/or McKay Johnston, acting as

the alter ego of Windriver Tristar.

       12.     Upon information and belief, Satori Peak is a mere sham, an extension

of Brad Jensen and/or Heath Johnston, acting as the alter ego of Satori Peak.

       13.     Upon information and belief, Tioga Capital is a mere sham, an

extension of Brad Jensen and/or Heath Johnston, acting as the alter ego of Tioga

Capital.

       14.     Upon information and belief, Cedar Corners is a mere sham, an

extension of Heath Johnston and/or Brad Jensen, acting as the alter ego of Cedar

Corners.

       15.     John Does 1-20 are individuals or business entities, unknown to the

Del Grandes and Win, Inc., who may be responsible for the damages alleged

herein.

       16.     The Del Grandes and Win, Inc., are proper parties to bring this action

in that justiciable controversies exist as set forth below between these Plaintiffs

and these Defendants.

       17.     Venue is proper in the Montana District Court, Butte Division,

pursuant to 28 U.S.C. § 1391(b)(2). The Montana District Court, Butte Division is

Plaintiffs’ Complaint and                                                 Page 4
Demand for Jury Trial
        Case 2:21-cv-00017-BMM Document 1 Filed 03/01/21 Page 5 of 18



the location in which a substantial part of the events or omissions giving rise to

Plaintiffs’ claims occurred.

       18.    Jurisdiction is proper pursuant to 28 U.S.C.§ 1332(a)(1). Further,

Windriver Tristar, Satori Peak, Tristar Trust, Brad Jensen & Heath Johnston as

Trustees of Tristar Trust, Heath Johnston, Brad Jensen, McKay Johnston, Tioga

Capital and Cedar Corners engaged in conduct resulting in accrual within Montana

of a tort action.



                            II. GENERAL ALLEGATIONS

       19.    On March 21, 2019, a $488,363.15 judgment in this Judicial District

(“Judgment”) was entered jointly and severally against Defendants Windriver

Tristar, Satori Peak, Tristar Trust, and Brad Jensen & Heath Johnston as Trustees

of Tristar Trust (“Defaulted Entities”).

       20.    The Judgment specified that the Defaulted Entities owe damages to

Plaintiff Craig Del Grande in the amount of $443,205.47, and the Defaulted

Entities owe damages to Plaintiff Jill Del Grande in the amount of $45,157.68.

       21.    Shortly after the Judgment was entered, the undersigned filed a copy

of the same in the 4th Judicial District Court of Utah for purposes of collection.



Plaintiffs’ Complaint and                                                 Page 5
Demand for Jury Trial
        Case 2:21-cv-00017-BMM Document 1 Filed 03/01/21 Page 6 of 18



       22.    The Defaulted Entities made no assurances to Plaintiffs that they

intended to satisfy the Judgment. The Defaulted entities explained on at least

September 20, 2019, and September 22, 2020 that they have little or no assets.

       23.    Plaintiffs propounded depositions and documentary discovery to the

Defaulted Entities for the purposes of identifying what assets the Defaulted Entitles

possess to satisfy the Judgment.

       24.    Bank statements show that Windriver Tristar received over

$1,009,430.42 in deposits after the Judgment.

       25.    Bank statements show that Satori Peak received over $1,319,697.95 in

deposits after the Judgment.

       26.    Financial statements show that Tristar Trust owned property valued at

roughly $375,000 before and after the Judgment.

       27.    Windriver Tristar admitted in binding 30(b)(6) testimony that it

blends and combines its obligations with that of Heath Johnston’s son, McKay

Johnston. Indeed, on April 22 and August 20, 2019, McKay Johnston deposited

thousands of dollars into Windriver Tristar’s bank account to pay Windriver

Tristar’s “rent due.”




Plaintiffs’ Complaint and                                               Page 6
Demand for Jury Trial
        Case 2:21-cv-00017-BMM Document 1 Filed 03/01/21 Page 7 of 18



       28.    Windriver Tristar admitted in binding 30(b)(6) testimony that, through

its principals Heath Johnston and Brad Jensen, it blends and combines its

obligations with that of Satori Peak, through Satori Peak’s principal, Brad Jensen.

       29.    Windriver Tristar admitted in binding 30(b)(6) testimony that on April

30, 2019, it payed $250,000 to an entity known as “Slik, LLC” which is part of the

“Oil Well Group,” as a “payment.”

       30.    Windriver Tristar admitted in binding 30(b)(6) testimony that, through

its principals Heath Johnston and Brad Jensen, it blends and combines its

obligations with that of Tioga Capital, through Tioga Capital’s principals, Heath

Johnston and Brad Jensen.

       31.    On June 21, 2019, Tioga Capital, through its principals Heath

Johnston and Brad Jensen, deposited $250,000 into Windriver Tristar’s bank

account to help “cover [Windriver Tristar’s] bills that needed to be paid.”

       32.    On July 19, 2019, Tioga Capital, through its principals Heath

Johnston and Brad Jensen, deposited $250,000 into Windriver Tristar’s bank

account “to help cover [Windriver Tristar’s] bills.”

       33.    Satori Peak admitted in binding 30(b)(6) testimony that, through its

principals Heath Johnston and Brad Jensen, it blends and combines its obligations



Plaintiffs’ Complaint and                                               Page 7
Demand for Jury Trial
        Case 2:21-cv-00017-BMM Document 1 Filed 03/01/21 Page 8 of 18



with that of Cedar Corners, through Cedar Corners’ principals, Heath Johnston and

Brad Jensen.

       34.     On April 1, 2019, Cedar Corners, through its principals Heath

Johnston and Brad Jensen, deposited $10,500 into Satori Peak’s bank account to

cover Satori Peak’s title work.

       35.     Satori Peak admitted in binding 30(b)(6) testimony that, through its

principals Heath Johnston and Brad Jensen, it blends and combines its obligations

with that of Tioga Capital, through Tioga Capital’s principals, Heath Johnston and

Brad Jensen.

       36.     On April 8, 2019, Tioga Capital, through its principals Heath Johnston

and Brad Jensen, deposited $108,000 into Satori Peak’s bank account. Those

funds were then forwarded to Heath Johnston and Brad Jensen’s other business

entities: Desert Peak Management Group, and Ridgepoint Management.

       37.     On April 26, 2019, Tioga Capital, through its principals Heath

Johnston and Brad Jensen, deposited $180,000 into Satori Peak’s bank account to

“satisfy [Satori Peak’s] payments.”

       38.     On April 30, 2019, Tioga Capital, through its principals Heath

Johnston and Brad Jensen, deposited $350,000 into Satori Peak’s bank account to

help Satori Peak make payments.

Plaintiffs’ Complaint and                                                Page 8
Demand for Jury Trial
          Case 2:21-cv-00017-BMM Document 1 Filed 03/01/21 Page 9 of 18



       39.    On May 14, 2019, Satori Peak paid $9,000 to its principal Brad

Jensen, to cover Brad Jensen’s unspecified and unrelated personal expenses. On

May 15, 2019, Satori Peak paid $7,000 to its principal Brad Jensen, to cover Brad

Jensen’s unspecified and unrelated personal expenses. On June 19, 2019, Satori

Peak paid $10,450 to its principal Brad Jensen, to cover Brad Jensen’s unspecified

and unrelated personal expenses. On August 8, 2019, Satori Peak paid $3,125 to

its principal Brad Jensen, to cover Brad Jensen’s unspecified and unrelated

personal expenses. Satori Peak paid Brad Jensen additional money for his

unspecified and unrelated personal expenses on August 10, 23, November 4, 5, 8

and 26.

       40.    The above referenced transactions are representative of dozens of

other similar transactions that occurred among Defendants after the Judgment.

Heath Johnston and Brad Jensen individually and as principals of Windriver

Tristar, Satori Peak, Tristar Trust, Tioga Capital and Cedar Corners disregard

corporate formalities whenever convenient. Heath Johnston and Brad Jensen

individually and as principals of Windriver Tristar, Satori Peak, Tristar Trust,

Tioga Capital and Cedar Corners commingle funds and blur obligations among

their various corporate entities.



Plaintiffs’ Complaint and                                                Page 9
Demand for Jury Trial
        Case 2:21-cv-00017-BMM Document 1 Filed 03/01/21 Page 10 of 18



       41.    Upon information and belief, McKay Johnston commingles funds

with Wind River Tristar and blurs Windriver Tristar obligations with his own.

       42.    Windriver Tristar, Satori Peak, Tristar Trust, and Heath Johnston and

Brad Jensen as trustees of Tristar Trust, have avoided satisfying the Judgment by

fraudulently transferring assets among themselves and their various corporate

entities.

       43.    As explained above, each of Windriver Tristar, Satori Peak, Tioga

Capital, Cedar Corners, Brad Jensen, Heath Johnston and McKay Johnston were

the representative, agent, employee, joint venturer, alter ego, or extension of the

others, and in doing the things alleged herein were acting within the scope of their

authority as such. Specifically, each Defendant was but an instrumentality or

conduit of the other in the prosecution of a single venture, namely, negligently and

fraudulently avoiding the Judgment. As such, the debts owed to the Del Grandes

by the Defaulted Entities must be extended to each of Windriver Tristar, Satori

Peak, Tioga Capital, Cedar Corners, Brad Jensen, Heath Johnston and McKay

Johnston.




Plaintiffs’ Complaint and                                               Page 10
Demand for Jury Trial
        Case 2:21-cv-00017-BMM Document 1 Filed 03/01/21 Page 11 of 18



                            III. CLAIMS FOR RELIEF

      COUNT ONE—FRAUDULENT TRANSFER and CONSPIRACY

       44.    Plaintiffs hereby incorporate every other allegation in this Complaint

as though fully set forth herein.

       45.    Plaintiffs’ claims for fraudulent transfer arise under Montana’s

Uniform Fraudulent Transfers Act (“MUFTA”), at § 31-2-326 MCA et seq.

       46.    Under MUFTA, Plaintiffs are creditors who have a “claim.”

Plaintiffs’ claims are the rights to payment of the Judgment against the Defaulted

Entities.

       47.    Under MUFTA, the Defaulted Entities are “debtors” (entities who are

liable on a claim) who have “debts” (liabilities on claims) to Plaintiffs pursuant to

the Judgment.

       48.    Tioga Capital, Cedar Corners, Brad Jensen and Heath Johnston are

alter egos of the Defaulted Entities. McKay Johnston is an alter ego of Windriver

Tristar.

       49.    Tioga Capital, Cedar Corners, Brad Jensen, Heath Johnston and

McKay Johnston permitted certain assets to be transferred in and out of accounts

owned by the Defaulted Entities in order to make good on some debts, but to avoid

Plaintiffs’ claim. Tioga Capital, Cedar Corners, Brad Jensen, Heath Johnston and

Plaintiffs’ Complaint and                                               Page 11
Demand for Jury Trial
        Case 2:21-cv-00017-BMM Document 1 Filed 03/01/21 Page 12 of 18



McKay Johnston routinely deposited monies into the Defaulted Entities’ accounts

only to have such monies immediately withdrawn to satisfy bills, debts, payments,

and personal expenses unrelated to Plaintiffs’ claim.

       50.    The Defaulted Entities have intentionally avoided satisfying the

Judgment. The Defaulted Entities have the right to call upon and make use of

assets owned by Tioga Capital, Cedar Corners, Brad Jensen, Heath Johnston and

McKay Johnston. The Defaulted Entities have used their right to call upon and

make use of the assets owned by Tioga Capital, Cedar Corners, Brad Jensen, Heath

Johnston and McKay Johnston to satisfy hundreds of thousands of obligations

other than the Judgment. The Defaulted Entities call on the assets of Tioga

Capital, Cedar Corners, Brad Jensen, Heath Johnston and McKay Johnston, and as

soon as the assets are deposited, the Defaulted Entities transfer the funds to other

individuals or entities in order to avoid Plaintiffs’ Judgment.

       51.    Upon information and belief, the transfers made to and from the

Defaulted Entities’ bank accounts have been conducted with the actual intent to

hinder, delay, and/or defraud the Plaintiffs.

       52.    A civil conspiracy is a combination of two or more persons by

concerted action to accomplish an unlawful purpose, or to accomplish some

purpose not in itself unlawful by unlawful means. A civil conspiracy may be

Plaintiffs’ Complaint and                                               Page 12
Demand for Jury Trial
        Case 2:21-cv-00017-BMM Document 1 Filed 03/01/21 Page 13 of 18



shown by: (1) two or more persons, and for this purpose a corporation may be a

person; (2) an object to be accomplished; (3) a meeting of the minds on the object

or course of action; (4) one or more unlawful overt acts; and (5) damages as the

proximate result.

       53.    As evidenced by the Defaulted Entities’ bank statements, Defendants

have wrongfully and fraudulently transferred assets in and out of the Defaulted

Entities’ accounts in order to selectively avoid Plaintiffs’ Judgment and prioritize

Defendants’ or the Defaulted Entities’ other obligations.

       54.    Defendants acted in concert to knowingly and/or purposefully transfer

assets through the Defaulted Entities’ accounts and to avoid Plaintiffs’ Judgment.

       55.    Defendants conspired to transfer assets through the Defaulted Entities’

accounts and to avoid Plaintiffs’ Judgment.

       56.    Upon information and belief, Defendants agreed to the object of

avoiding satisfying the Judgment, but to satisfy other obligations, by commingling

assets and by quickly moving money in and out of the Defaulted Entities’

accounts.

       57.    Plaintiffs have suffered damages as a result of Defendants’ actions.

       58.    Plaintiffs are entitled to unwind all the fraudulent transfers out of the

Defaulted Entities’ accounts.

Plaintiffs’ Complaint and                                                 Page 13
Demand for Jury Trial
        Case 2:21-cv-00017-BMM Document 1 Filed 03/01/21 Page 14 of 18



                             COUNT TWO—DECEIT

       59.    The Plaintiffs hereby incorporate every other allegation in this

Complaint as though fully set forth herein.

       60.    Pursuant to § 27-1-712, MCA, the Defaulted Entities had a duty to

abstain from willfully deceiving the Plaintiffs.

       61.    Tioga Capital, Cedar Corners, Brad Jensen and Heath Johnston are

alter egos of the Defaulted Entities. McKay Johnston is an alter ego of Windriver

Tristar.

       62.    After the Judgment, the Defaulted Entities have made statements to

Plaintiffs that they have limited and/or no assets.

       63.    In truth, the assets of Tioga Capital, Cedar Corners, Brad Jensen,

Heath Johnston and McKay Johnston are routinely used to satisfy the debts and

obligations of the Defaulted Entities, and vice versa.

       64.    The Defaulted Entities hid from Plaintiffs, their ability to call upon

and make use of the assets of Tioga Capital, Cedar Corners, Brad Jensen, Heath

Johnston and McKay Johnston to satisfy their debts and obligations.

       65.    As a result, the Defaulted Entities breached their duty to abstain from

willfully deceiving the Plaintiffs. The Defaulted Entities gained a monetary

advantage through their deceit, by at least avoiding the Judgment.

Plaintiffs’ Complaint and                                                Page 14
Demand for Jury Trial
        Case 2:21-cv-00017-BMM Document 1 Filed 03/01/21 Page 15 of 18



       66.    Plaintiffs have suffered damages as a result of Defendants’ conduct.



   COUNT THREE—CONSTRUCTIVE FRAUD AND ACTUAL FRAUD

       67.    The Plaintiffs hereby incorporate every other allegation in this

Complaint as though fully set forth herein.

       68.    Tioga Capital, Cedar Corners, Brad Jensen and Heath Johnston are

alter egos of the Defaulted Entities. McKay Johnston is an alter ego of Windriver

Tristar.

       69.    On or about September 20, 2019, and September 22, 2020 at 12:33am

mountain time, the Defaulted Entities represented and stated to Plaintiffs that they

have “limited” and “few” assets. These statements were false and untrue. In truth

and fact, the Defaulted Entities knew they could call upon and make use of the

assets of Tioga Capital, Cedar Corners, Brad Jensen, Heath Johnston and McKay

Johnston. The Defaulted Entities knew the statements about their “limited” and

“few” assets were false when made. Plaintiffs believed these statements so made

by the Defaulted Entitles as true, and relied on them and were thereby induced to

temporarily refrain from executing the Judgment.

       70.    As a direct and proximate result of Defendants’ constructive fraud and

actual fraud, Plaintiffs suffered damages.

Plaintiffs’ Complaint and                                               Page 15
Demand for Jury Trial
        Case 2:21-cv-00017-BMM Document 1 Filed 03/01/21 Page 16 of 18



                     COUNT FOUR—PUNITIVE DAMAGES

       71.    Plaintiffs hereby incorporate every other allegation in this Complaint

as though fully set forth herein.

       72.    Defendants have intentionally avoided the Judgment to the detriment

of Plaintiffs. In so doing, Defendants have committed the torts of fraud,

constructive fraud, deceit, conspiracy, and fraudulent transfer. Defendants knew

that such conduct would harm Plaintiffs.

       73.    This conduct constitutes actual malice as defined § 27-1-221, MCA,

and justifies imposition of punitive damages in an amount sufficient, in view of the

size and wealth of Defendants, to make an example of their conduct and to deter

similar wrongful actions by other businesses and individuals.



                            IV. PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs request the Court grant the following relief:

   1. Determine that Defendants are liable for compensatory damages in an

       amount that is fair and reasonable for all injuries alleged herein;

   2. For a reasonable sum of money to compensate Plaintiffs for attorney fees

       and costs incurred incident to the prosecution of this claim pursuant to any

       applicable law;

Plaintiffs’ Complaint and                                                Page 16
Demand for Jury Trial
           Case 2:21-cv-00017-BMM Document 1 Filed 03/01/21 Page 17 of 18



   3. That the Court award Plaintiffs punitive damages;

   4. That the Court unwind any transfers out of the Defaulted Entities’ accounts

       that could have and should have been used to satisfy the Judgment;

   5. That the Court grant an injunction prohibiting Defendants from selling,

       disposing, or transferring assets, other than ordinary, personal expenditures,

       until the Judgment is satisfied;

   6. That the Court grant an order declaring the Defaulted Entities and the other

       Defendants alter egos or one in the same for the purposes of paying the

       Judgment;

   7. That the Court grant an order requiring all the Defendants named herein to

       satisfy the Judgment; and

   8. That the Court award any other relief, including pre and post judgment

       interest, to which the Del Grandes and/or Win, Inc., may be entitled in law

       or in equity.



                            V. DEMAND FOR JURY TRIAL

       The Plaintiffs hereby demand a trial by twelve-person jury on all issues so

triable.



Plaintiffs’ Complaint and                                               Page 17
Demand for Jury Trial
        Case 2:21-cv-00017-BMM Document 1 Filed 03/01/21 Page 18 of 18



       DATED this 1st Day of March, 2021.



                              WESTERN JUSTICE ASSOCIATES, PLLC

                              /s/ Maxwell E. Kirchhoff, Esq.
                              MAXWELL E. KIRCHHOFF, ESQ.
                              303 W. Mendenhall, Suite 1
                              Bozeman, MT 59715




Plaintiffs’ Complaint and                                       Page 18
Demand for Jury Trial
